ROSS, J.
— I concur entirely with my learned colleague in the holding that the legislative suspension of Attorney McMurchie’s license to practice and to perform the duties of county attorney is violative of one of the fundamental principles of our laws and therefore ineffective. I think the alternative writ to the defendants in this proceeding should be made peremptory as to that matter.
I do not, however, think it necessary or proper at this time to pass upon the sufficiency of the accusatory complaint of disbarment, for the reason that at the time the alternative writ was issued the questions of the sufficiency of the complaint and the jurisdiction of the court had not been raised or passed upon by the superior court or the judge thereof, defendants in this proceeding. The question of the court’s jurisdiction to proceed in the disbarment proceeding upon a complaint filed by persons other than the one named in the statute had never been formally presented, and of course could not have been passed *63upon; therefore the mandate from this court to the defendants directing them to dismiss the complaint for lack of jurisdiction or show cause, was improvidently granted, and an all-sufficient answer to such a command would be that the defendant court and judge had not passed upon the question, as it had not theretofore been put in issue or presented to the court for decision. Even though what this court commanded to be done was “an act which the law specially enjoins as a duty resulting from the office” of the superior judge, still this court plainly under all the law had no right to compel its performance until defendants had an opportunity to act and had failed to discharge such duty. No rule of human conduct is better settled, whether it be in connection with private or a public and official duty, than that there must have been an opportunity to act and a refusal, before force or compulsion can be applied or exerted. If the duty enjoined be plain, and the officer or tribunal refuse to act at all when called upon to do so in regular procedure, action may be compelled, or, if the officer or tribunal has a discretion in the performance of a legal duty, such discretion will not be controlled, but its exercise will be required in this kind of proceeding.
It is also well settled that mandamus is not a proper remedy, where the question raised may be reviewed by appeal or other proper proceeding. If when the matter comes on to be heard in the superior court the sufficiency of the complaint in the disbarment proceeding is raised by motion, plea, demurrer or answer, and either party is dissatisfied with the court’s ruling thereon, we have no doubt there exist under our statute other methods of securing a review of the court’s rulings. Until the lower court has had an opportunity and has acted upon these questions, and the aggrieved party has presented the matter to this court in a proper way, I am of the opinion that *64this court should withhold the expression of any views thereon.
For this reason I express no opinion as to the propriety or legality of the court’s action in accepting a complaint brought by other persons than the official mentioned in the statute, or the power of the court to adopt a procedure, different from that authorized by the statute.